--------------------------------------------------------------------------------

Exhibit 10.1
BERRY PETROLEUM COMPANY 2005 EQUITY INCENTIVE PLAN
 
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 


 
Unless otherwise defined herein, the terms defined in the Berry Petroleum
Company 2005 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Performance-Based Restricted Stock Unit Award Agreement.
 
I.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT

 
You have been granted performance-based restricted Stock Units, subject to the
terms and conditions of the Plan and this Performance-Based Restricted Stock
Unit Award Agreement, as follows:
 
Name of Awardee:  Robert F. Heinemann
 
Target Number of Stock Units (“Target Units”): 24,034
 
Maximum Number of Stock Units (“Maximum Award”): 42,060
 
Grant Date:  March 16, 2010
 
Performance Period:  January 1, 2010 through December 31, 2012
 
II.
AGREEMENT

 
A.           Grant of Stock Units.  Pursuant to the terms and conditions set
forth in this Performance-Based Restricted Stock Unit Award Agreement (including
Section I above) and the Plan, the Committee hereby grants to the Awardee named
in Section I above, on the Grant Date set forth in Section I above, the Target
Units set forth in Section I above.
 
B.           Purchase of Stock Units.  No payment of cash is required for the
Stock Units.
 
C.           Qualifying Performance Criteria.  Subject to the other provisions
of this Performance-Based Restricted Stock Unit Award Agreement, for the Awardee
to earn any portion of the Stock Units relating to this Performance-Based
Restricted Stock Unit Award Agreement, the Qualifying Performance Criteria, as
set forth in Appendix A hereto, must be satisfied.  The Committee shall certify
the achievement of the Qualifying Performance Criteria in writing prior to
making any payment pursuant to this Performance-Based Restricted Stock Unit
Award Agreement.  For purposes of clarity, if the Qualifying Performance
Criteria is not achieved, no amount shall be payable with respect to this
Performance-Based Restricted Stock Unit Award Agreement except as otherwise
provided in subsection E(3) and subsection E(4) below.
 
D.           Award Opportunity.
 
(1)           If the Qualifying Performance Criteria is met, except as otherwise
provided in subsection E(3) and subsection E(4), the Awardee shall be qualified
to earn up to the Maximum Award (as defined below), reduced as determined by
taking into account the Performance Measures and the Achievement Percentage that
is based upon the Committee’s determination of whether and to what extent the
Performance Measures have been achieved during the Performance Period.  The
Performance Measures established for the Performance Period are attached hereto
as Appendix A and made a part hereof for all purposes.  The term “Maximum Award”
means the maximum amount potentially payable pursuant to the terms and
provisions of this Performance-Based Restricted Stock Unit Award Agreement.
 
(2)           If the Qualifying Performance Criteria is met, following the close
of the Performance Period, the Committee shall determine the extent to which
each Performance Measure has been achieved.  If the Company has performed at or
above the threshold level of achievement for a Performance Measure, the
Achievement Percentage shall be between 25% and 175%, with a target level of
achievement resulting in an Achievement Percentage of 100%.  In no event shall
the Achievement Percentage exceed 175%.  The combined level of achievement is
the sum of the weighted achievements of the Performance Goals as approved by the
Committee.  Upon completing its determination of the level at which the
Performance Measures have been achieved, the Committee shall notify the Awardee,
in the form and manner as determined by the Committee, of the number of shares
of Common Stock (the “Vested Shares”) that will be issued to the Awardee
pursuant to subsection E(7), which shall equal the number of Target Units
multiplied by the Achievement Percentage, but not to exceed the Maximum Award.
 
E.           Vesting/Delivery of Shares.
 
(1)           Vesting.  Unless earlier forfeited in accordance with this
subsection E or unless earlier vested in accordance with subsection E(3)
or E(4), the Awardee’s right to receive shares of Common Stock pursuant to this
Performance-Based Restricted Stock Unit Award Agreement, if any, shall vest on
the date the Committee determines that each Performance Measure has been met (as
provided in subsection D) (the “Determination Date”).  As soon as
administratively practicable after the Company files SEC Form 10-K for the
fiscal year ending December 31, 2012, the Committee shall notify the Awardee as
required by subsection D of the level at which the Performance Measures
established for the Performance Period have been achieved.
 
(2)           Involuntary Termination.  If the Awardee’s Termination of Service
is by the Company without Cause or by the Awardee with Good Reason (as such
terms are defined in the Employment Agreement), the Awardee’s right to receive
shares of Common Stock pursuant to this Performance-Based Restricted Stock Unit
Award Agreement, if any, shall vest on the Determination Date in the number of
shares of Common Stock awarded to the Awardee based upon the Committee's
determination of achievement of Performance Measures as provided in subsection
D.
 
(3)           Change in Control.  In the event of a Change in Control prior to
the end of the Performance Period, then without regard to the Qualifying
Performance Criteria in subsection C hereof, this Performance-Based Restricted
Stock Unit Award shall vest immediately prior to the date of the Change in
Control and shall be deemed to have been earned at the Target level as specified
in Appendix A.  The Awardee’s right to receive any additional shares pursuant to
this Performance-Based Restricted Stock Unit Award Agreement shall be forfeited
at such time.
 
(4)           Death and Disability.  If the Awardee becomes Disabled prior to
Termination of Service or the Awardee’s Termination of Service is due to death,
then without regard to the Qualifying Performance Criteria in subsection C
hereof, this Performance-Based Restricted Stock Unit Award shall vest
immediately in the number of shares of Common Stock equal to the Target
Units.  If the Awardee has a Termination of Service pursuant to subsection E(2)
hereof and subsequently dies or becomes Disabled, then notwithstanding the
provisions of subsection E(2) hereof and without regard to the Qualifying
Performance Criteria in subsection C hereof, this Performance-Based Restricted
Stock Unit Award shall vest immediately and shall be deemed to have been earned
at the Target level as specified in Appendix A.  The Awardee’s right to receive
any additional shares pursuant to this Performance-Based Restricted Stock Unit
Award Agreement shall be forfeited at such time.
 
(5)           Forfeiture of Stock Units.  If the Awardee’s Termination of
Service occurs for any reason except as set forth in subsection E(2) or
subsection E(4) prior to the date shares of Common Stock are delivered to the
Awardee in settlement of this Performance-Based Restricted Stock Unit Award
Agreement and prior to the date of vesting pursuant to subsection E(3), then the
Awardee’s right to receive any shares of Common Stock pursuant to this
Performance-Based Restricted Stock Unit Award Agreement shall be forfeited at
such time.
 
(6)           Form of Delivery.  The Vested Units are payable in a single lump
sum transfer of whole shares of Common Stock.  Any fractional shares will be
rounded down to the nearest whole share.
 
(7)           Timing of Delivery.
 
 
(i)
If the Awardee’s right to receive shares of Common Stock pursuant to this
Performance-Based Restricted Stock Unit Award Agreement has vested pursuant to
subsection E(1) or subsection E(2), a number of shares of Common Stock equal to
the Awardee’s Vested Units shall be delivered to the Awardee in the calendar
year immediately following the expiration of the Performance Period.

 
 
(ii)
If the Awardee’s right to receive shares of Common Stock pursuant to this
Performance-Based Restricted Stock Unit Award Agreement has vested pursuant to
subsection E(3), a number of shares of Common Stock equal to the Awardee’s
Vested Units shall be delivered to the Awardee (A) no later than 15 days after
the date of the Change in Control or, if later, (B) in the calendar year
immediately following the expiration of the Performance Period if the Change in
Control does not constitute a “change in control event” within the meaning of
Treasury Regulation Sec. 1.409A-3(i)(5).

 
 
(iii)
If the Awardee’s right to receive shares of Common Stock pursuant to this
Performance-Based Restricted Stock Unit Award Agreement has vested pursuant to
subsection E(4) or if the Awardee’s Termination of Service is pursuant to
subsection E(2) prior to the Awardee’s death or Disability, a number of shares
of Common Stock equal to the Awardee’s Vested Units shall be delivered to the
Awardee or the Awardee’s representative within 70 days after the Awardee’s death
or Disability, as applicable.

 
(8)           Definitions:
 
 
(i)
The term “Achievement Percentage” means the percentage of achievement determined
by the Committee after the end of the Performance Period in accordance with
subsection D that reflects the extent to which the Company achieved the
Performance Measures during the Performance Period.

 
 
(ii)
The term “Change in Control” shall mean and shall be deemed to have occurred if
and when any one of the following four events occurs:  (i) within the meaning of
Section 13(d) of the Exchange Act, any person or group becomes a beneficial
owner, directly or indirectly, of securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities,
without the prior approval of the Company; (ii) an election of Directors not in
accord with the recommendations of the majority of the Directors who were in
office prior to the pending election; (iii) the consummation of an agreement to
merge or consolidate, or otherwise reorganize, with or into one or more entities
which are not subsidiaries, as a result of which less than 50% of the
outstanding securities of the surviving or resulting entity are, or are to be,
owned by former stockholders of the Company (excluding from the term “former
stockholders” a stockholder who is, or as a result of the transaction in
question, becomes an “affiliate,” as that term is used in the Exchange Act and
the Rules promulgated thereunder, of any party to such merger, consolidation or
reorganization); or (iv) the sale of substantially all of the Company’s business
and/or assets (in one transaction or a series of related transactions) to a
person or entity which is not a subsidiary.

 
 
(iii)
The term “Disability” has the meaning set forth in Section 1.409A-3(i)(4) of the
Treasury Regulations and shall be determined by the Administrator in its sole
discretion.

 
 
(iv)
The term “Employment Agreement” means that certain Amended and Restated
Employment Agreement between the Company and Awardee effective June 23, 2006.

 
 
(v)
The term “Performance Measures” means the performance criteria selected by the
Committee for purposes of measuring the amount the Awardee is entitled to under
this Performance-Based Restricted Stock Unit Award Agreement and is attached
hereto as Appendix A.

 
 
(vi)
The term “Vested Units” means the shares of Common Stock actually issued to the
Awardee following the Awardee’s satisfaction of the vesting provisions of
subsection E, subject, if applicable, to the determination by the Committee of
the achievement of the Qualifying Performance Criteria pursuant to subsection C.

 
F.           No Interest in Company Assets.  The Awardee shall not have any
interest in any fund or specific asset of the Company by reason of the Stock
Units.
 
G.           No Rights as a Stockholder Prior to Delivery.  The Awardee shall
not have any right, title or interest in, or be entitled to vote in respect of,
or otherwise be considered the owner of, any of the shares of Common Stock
covered by the Stock Units.  The Awardee shall not be entitled to receive
distributions from, or dividend equivalents with respect to, the shares of
Common Stock covered by the Stock Units.
 
H.           Regulatory Compliance.  The issuance of Common Stock pursuant to
this Performance-Based Restricted Stock Unit Award Agreement shall be subject to
full compliance with all applicable requirements of law and the requirements of
any stock exchange or interdealer quotation system upon which the Common Stock
may be listed or traded.
 
I.           Withholding Tax.  The Company's obligation to deliver any Shares
upon vesting of Stock Units shall be subject to the satisfaction of all
applicable federal, state, local and foreign income, and employment tax
withholding requirements.  The Awardee shall pay to the Company an amount equal
to the withholding amount (or the Company may withhold such amount from the
Awardee's salary) in cash.  At the Administrator's election, the Awardee may pay
the withholding amount with Shares; provided, however, that payment in Shares
shall be limited to the withholding amount calculated using the minimum
statutory withholding rates.
 
J.           Plan.  This Performance-Based Restricted Stock Unit Award Agreement
is subject to all of the terms and provisions of the Plan, receipt of a copy of
which is hereby acknowledged by the Awardee.  The Awardee hereby agrees to
accept as binding, conclusive, and final all decisions and interpretations of
the Administrator and the Committee upon any questions arising under the Plan
and this Performance-Based Restricted Stock Unit Award Agreement.
 
K.           Successors.  This Performance-Based Restricted Stock Unit Award
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their legal representatives, heirs, and permitted successors and assigns.
 
L.           Restrictions on Transfer.  The Stock Units may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  No right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such
benefits.  Any assignment in violation of this subsection L shall be void.
 
M.           Restrictions on Resale.  The Awardee agrees not to sell any Shares
that have been issued pursuant to this Performance-Based Restricted Stock Unit
Award Agreement at a time when Applicable Laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale.  This restriction
shall apply as long as the Awardee is a Service Provider and for such period of
time after the Awardee's Termination of Service as the Administrator may
specify.
 
N.           Tax Compliance Issues.
 
The Company, in its sole discretion, may take any steps that it deems
appropriate or necessary to satisfy its state and federal tax withholding
obligations in connection with this award of Stock Units.
 
This Performance-Based Restricted Stock Unit Award Agreement shall be
interpreted and operated in a manner consistent with Section 409A of the Code,
so as to avoid adverse tax consequences in connection with this award of Stock
Units.  The Company reserves the right, exercisable in its sole discretion and
without the Awardee’s consent, to amend the Plan and this Performance-Based
Restricted Stock Unit Award Agreement in order to accomplish such result.
 
O.           Entire Agreement; Governing Law.  This Performance-Based Restricted
Stock Unit Award Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Awardee
with respect to the subject matter hereof, including, but not limited to, the
Employment Agreement and any Employment Contract or Change in Control Severance
Protection Agreement between the Company and Awardee, and, except as provided in
subsection N above, may not be modified adversely to the Awardee's interest
except by means of a writing signed by the Company and the Awardee.  This
Performance-Based Restricted Stock Unit Award Agreement is governed by the
internal substantive laws, but not the choice of law rules, of Colorado.
 
P.           NO GUARANTEE OF CONTINUED SERVICE.  THE AWARDEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE STOCK UNITS PURSUANT TO THE TERMS HEREOF IS
EARNED BASED ON THE COMPANY’S ACHIEVEMENT OF THE QUALIFYING PERFORMANCE CRITERIA
AND BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED OR BEING GRANTED STOCK UNITS).  THE AWARDEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS PERFORMANCE-BASED RESTRICTED STOCK
UNIT AWARD AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE PERFORMANCE PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH AWARDEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE AWARDEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
By the Awardee's signature and the signature of the Company's representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Performance-Based Restricted Stock
Unit Award Agreement and the Plan.  The Awardee has reviewed this
Performance-Based Restricted Stock Unit Award Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Performance-Based Restricted Stock Unit Award Agreement and fully
understands all provisions of this Performance-Based Restricted Stock Unit Award
Agreement and the Plan.  The Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator and
the Committee upon any questions relating to this Performance-Based Restricted
Stock Unit Award Agreement and the Plan.
 
The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  The Awardee also agrees that
the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company.
 
[Signature page follows]
 
The Awardee hereby accepts the foregoing Performance-Based Restricted Stock Unit
Award Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof.
 
AWARDEE:

 
Signature:                                                                           
Printed Name:    Robert F.
Heinemann                                                                           






BERRY PETROLEUM COMPANY




Signature                      
Printed Name:      Walter B. Ayers
Title:                      Vice President of Human
Resources                                                                
APPENDIX A
 
Qualifying Performance Criteria and Performance Measures
 
 
1.
Qualifying Performance Criteria.  The “Qualifying Performance Criteria” will be
satisfied if the Consolidated Coverage Ratio (as defined with respect to the
Company’s 8.25% Senior Subordinated Notes) is not less than 2.50 at any time
during the Performance Period.

 
 
2.
Performance Measures.  The Performance Measures applicable to the
Performance-Based Restricted Stock Unit Award Agreement for the Performance
Period from January 1, 2010 through December 31, 2012 shall be based on relative
total shareholder return (“TSR”) as measured against the Peer Companies and
Production Growth.

 
 
3.
TSR.  TSR means stock price growth during the Performance Period, with any
dividends during such period being reinvested.  TSR is evaluated based on the
ending value of a deemed $100 initial investment.  For purposes of determining
TSR, the stock price shall be calculated based on the daily average stock price
for the twenty trading days immediately prior to the beginning and end of the
Performance Period.  TSR shall be measured against the Peer Companies.  The
“Peer Companies” are Bill Barrett Corp., Cabot Oil & Gas Corp., Cimarex Energy
Co., Comstock Resources Inc., Denbury Resources Inc., Forest Oil Corp., Mariner
Energy, Inc., Penn Virginia Corp., Plains Explorations & Production Co.,
Quicksilver Resources Inc., SandRidge Energy, Inc., St. Mary Land & Exploration
Co., Stone Energy Corp., Swift Energy Co., and Whiting Petroleum Corp., to the
extent such entities or their successors are in existence and publicly traded as
of the end of the Performance Period.

 
4.
Production Growth.  Production Growth means the Company’s compound annual
production growth as measured by average annual barrels of oil equivalent per
day (excluding acquisitions and divestitures) (“BOE/D”) for calendar years
during the Performance Period as reported in the Company’s 10-K.  Production
Growth will be measured with respect to the following assets of the Company
owned at March 16, 2010:  South Midway Asset Team, including Poso Creek and
Ethel D; North Midway Asset Team, including Placerita and McKittrick 21Z; Unita
Asset Team; Piceance Asset Team; East Texas Asset Team; and Permian Asset Team,
including the Meritage acquisition.



5.
Adjustments to Performance Measures.  The Committee may adjust the Performance
Measures as it deems necessary to account for the following events:  production
gains and losses based on the purchase or sale of assets; extreme price
volatility; impairment of assets and/or counterparty failures beyond management
control; natural disasters; legislative actions taken which negatively affect
operations or results; changes in accounting or tax rules which significantly
affect outcomes; and any extraordinary, unusual or non-recurring items.



6.
Weighting.  For purposes of determining the Achievement Percentage, the
Performance Measures shall be weighted as follows:



Performance Measure
Weighting
TSR
50%
Production Growth
50%



7.
Calculation of TSR Component.  The extent to which the TSR component of the
Performance Measures is achieved (the “TSR Achievement”) shall be determined as
set forth on the following chart:




 
Threshold Performance
Target Performance
Maximum Performance
Performance Rate
3rd Quartile (25th percentile)
2nd Quartile (50th percentile)
1st Quartile (75th percentile)
TSR Achievement
25%
100%
175%



The TSR Achievement for performance between Threshold Performance and Target
Performance, or between Target Performance and Maximum Performance, shall be
determined by linear interpolation between the values listed in the chart
above.  If the Threshold Performance condition is not satisfied, the TSR
Achievement percentage shall be 0%.


8.
Calculation of Production Growth Component.  The extent to which the Production
Growth component of the Performance Measures is achieved (the “Production Growth
Achievement”) shall be determined as set forth on the following chart:




 
Threshold Performance
Target Performance
Maximum Performance
Production Growth
34,470 BOE/D
39,100 BOE/D
44,100 BOE/D
Production Growth Achievement
25%
100%
175%



The Production Growth Achievement for performance between Threshold Performance
and Target Performance, or between Target Performance and Maximum Performance,
shall be determined by linear interpolation between the values listed in the
chart above.  If the Threshold Performance condition is not satisfied, the
Production Growth Achievement percentage shall be 0%.


9.
Determination of Achievement Percentage.  The Achievement Percentage for purpose
of determining the Vested Units shall be the weighted (as set forth in Part 6 of
this Appendix A) average of the TSR Achievement and the Production Growth
Achievement.



10.
Change in Control Adjustments.  If a Change in Control of the Company occurs,
the Committee may make such adjustments as it deems necessary in the calculation
of the Performance Measures.

--------------------------------------------------------------------------------